Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 1 of 19 PageID: 5031



  Dominique J. Carroll
  Fox Rothschild LLP
  997 Lenox Drive
  Lawrenceville, NJ 08648
  Tel: (609) 896-3600
  Fax: (609) 896-1469
  djcarroll@foxrothschild.com
  Melissa E. Scott
  Fox Rothschild LLP
  747 Constitution Drive, Suite 100
  P.O. Box 673
  Exton, PA 19341
  Tel: (610) 458-7500
  Fax: (610) 458-7337
  mscott@foxrothschild.com
  Adam Wolek (pro hac vice)
  Fox Rothschild LLP
  321 N. Clark Street, Suite 1600
  Chicago, IL 60654
  Tel: (312) 517-9299
  Fax: (312) 517-9201
  awolek@foxrothschild.com
  Attorneys for Defendants Retailer Web Services, LLC
  and Retailer Web Services II, LLC
                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

   THE HOMESOURCE, CORP.,             Civil Action No.: 1:18-cv-11970-ECR-AMD

                     Plaintiff,       Hon. Eduardo C. Robreno

         v.                           Hon. Ann Marie Donio

   RETAILER WEB SERVICES,             MOTION DATE: JUNE 7, 2021
   LLC, et al.,
                                      CORRECTED REPLY IN FURTHER
                     Defendants.      SUPPORT OF DEFENDANTS’ MOTION
                                      FOR SANCTIONS

                                      ORAL ARGUMENT REQUESTED
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 2 of 19 PageID: 5032




                                            TABLE OF CONTENTS
  I.     INTRODUCTION .......................................................................................... 1

  II.    ARGUMENT .................................................................................................. 2

         A.       HomeSource Has Not “Fully Complied” with the Orders. .................. 2

         B.       HomeSource Cherry-Picks Transcripts and Manipulates the
                  Orders Language to Claim “Full Compliance.” ................................... 3

                  1.       HomeSource has Not Produced All Documents and Records
                           Underlying its Damages Calculations........................................ 4

                  2.       HomeSource Has Not Provided RWS’s Expert Access to
                           the Mirror Image. ....................................................................... 8

                  3.       HomeSource Has Not Produced Its Lost Client-Contracts. .... 12

                  4.       HomeSource Continues To Withhold Financials Between
                           The White Family and Its Companies. .................................... 14

  III.   CONCLUSION............................................................................................. 15




                                                          i
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 3 of 19 PageID: 5033




                                        TABLE OF AUTHORITIES

                                                                                                               Page(s)

  Other Authorities
  Fed. R. Evid. 1002 ................................................................................................... 12




                                                             ii
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 4 of 19 PageID: 5034




  I.    INTRODUCTION1
        HomeSource’s Opposition fails to substantively address or deny its

  deficiencies. Red herrings aside, HomeSource has not produced its “lost customer

  contracts,” profit-loss statements, transactional information, access to its mirror

  image, and many other documents. RWS requested this information 2½ years ago,

  and it was ordered twice. Rather than produce the ordered documents and access to

  the mirror image, HomeSource cherry-picks transcript excerpts and bends the

  Orders’ language to claim “full compliance.” Tellingly, HomeSource fails to

  definitively state what it actually produced, or articulate how RWS’s discovery

  requests are unreasonable or prejudicial—particularly given HomeSource’s $46

  million claim and incendiary allegations that put the requests at-issue.

        HomeSource spends much of its Opposition casting unfounded aspersions at

  RWS’s counsel,2 who have spent 2+ years trying to resolve what normally would be



  1
    Unless otherwise stated, all capitalized terms used here have the same meaning as
  defined in RWS’s Motion for Sanctions (the “Motion,” ECF No. 274-1), and all
  exhibits cited refer to the exhibits attached to the Declaration of Dominique J. Carroll
  in Support of RWS’s Motion. ECF Nos. 274-2– 74-16.
  2
    HomeSource repeatedly implies, and in some cases outright alleges, that RWS or
  its counsel are seeking information or engaging in conduct only to achieve some yet
  unidentified malevolent purpose. See, e.g., Opp., p. 6 (stating RWS’s request for
  production of the unredacted contracts “is entirely irrelevant and not discoverable,
  and the only reason to seek such information would be for an improper purpose.”).
  HomeSource’s counsel has engaged in personal attacks on RWS’s counsel in
  correspondence and in filings, while RWS’s counsel has always been civil and
  professional. HomeSource’s counsel has no basis for its allegations and RWS’s
                                             1
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 5 of 19 PageID: 5035




  straightforward discovery issues. HomeSource’s smokescreen seeks to distract from

  the merits of RWS’s Motion and thwart RWS’s defense. The Court should not

  countenance such conduct and should exclude the related information accordingly.

  II.   ARGUMENT

        A.      HomeSource Has Not “Fully Complied” with the Orders.
        While HomeSource boldly claims it has “complied with each and every

  paragraph of [the Orders]” (Opp., at p. 1), this is discernibly false. HomeSource

  cannot dispute that it did not:

              produce each executed contract for the customers it contends it lost due
               to RWS’s alleged conduct (ECF No. 129 p. 3, ¶ 3);
              produce any financials for 2016 and 2017 (ECF No. 264 ¶ 2);
              produce HomeSource’s 2017, 2018, and 2020 tax returns (id.);
              produce a complete 2019 tax return (id.);
              produce complete bank balance statements from 2018 and 2019 (id.);
              produce any transactional documents, like transactional bank records,
               customer payment histories, or proofs of customer payments (id.; ECF
               No. 129, p. 3, ¶ 3);
              produce any financial documentation supporting HomeSource’s partial
               2019 tax return and 2018-2020 “trial balance” reports (ECF No. 264
               ¶ 2);
              include in James White’s Revised Declaration where and how
               HomeSource searched for documents and information relating to
               financial transactions by, between, and among HomeSource, the White
               family and Software Support (ECF No. 264 ¶ 3);
              produce documents related to the handful of financial transfers between


  counsel welcomes an evidentiary hearing before the Court to address HomeSource’s
  attacks on RWS and its counsel.

                                            2
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 6 of 19 PageID: 5036




                HomeSource, Software Support, and/or the White Family identified in
                the Revised Declaration (id.);
              produce all documents showing financial transfers that HomeSource or
               Software Support made to White family members through a third-party
               (id.); and
              provide RWS’s expert the necessary access and login for the mirror
               image, or permit review of its structure to prepare a search protocol
               (ECF No. 264 ¶ 4).3
        Each of the above actions and omissions represents a failure by HomeSource

  to comply with the Orders.

        B.      HomeSource Cherry-Picks Transcripts and Manipulates the
                Orders Language to Claim “Full Compliance.”
        HomeSource only produced a trickle of incomplete documents and snippets,

  rather than complete documents or files. It concedes that it has the original

  documents and files, yet offers no reasonable justification for not producing them.

  This stonewalling interferes with RWS’s ability to verify information and violates

  the best-evidence rule. RWS details below HomeSource’s false “full compliance”

  claim, which HomeSource bases on cherry-picked transcript excerpts and

  manipulating the Orders’ language.

        Despite HomeSource’s refusal to produce this information for over 2 years,

  50+ correspondence, several motions, and 2 Court Orders, HomeSource now claims




  3
    HomeSource outright refused these requests despite RWS’s offer that
  HomeSource’s expert could observe the searches.
                                           3
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 7 of 19 PageID: 5037




  RWS’s Motion is tactical and that it is being pushy.4 This doesn’t pass the smell test.

  HomeSource is simply playing games and stonewalling. This is not a one-sided

  litigation. As both Magistrate Judge Williams and Judge Robreno have stated, RWS

  need not accept HomeSource’s theories, it is free to conduct its own discovery and

  analyses.

               1.     HomeSource has Not Produced All Documents and Records
                      Underlying its Damages Calculations.
        HomeSource does not deny that the Court ordered it to produce “all

  documents and records” underlying its damages calculations (regardless if its expert

  reviewed them), but it still did not produce any profit-and-loss statements, financial

  ledgers, accounts receivable, accounts payable, or other financial documents

  showing it received payments from its alleged “lost customers.” Rather, it only




  4
    HomeSource’s reference to sanctions correspondence stemmed from RWS alerting
  it that its allegations had no factual or evidentiary support. For instance,
  HomeSource had (baselessly) alleged that RWS was involved in hacking attempts.
  After RWS demanded HomeSource show evidentiary or factual support, and after
  HomeSource’s repeated refusals, RWS informed HomeSource of its Rule 11
  obligations for making such allegations. HomeSource eventually filed modified
  amended complaints removing many of those allegations, but its pending amended
  complaint still strongly implies and infers such conduct (without any support).
  What’s more, HomeSource’s implication that the Court disapproved of or rejected
  RWS’s Contempt Motion is also untrue. The Court never reached the merits of
  RWS’s Contempt Motion because discovery was stayed, so the Court asked RWS if
  it would agree to allow the Court to deny the Contempt Motion without prejudice
  and with leave to refile at a later date.

                                            4
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 8 of 19 PageID: 5038




  produced a partial tax return for 2019,5 limited bank statements for parts of 2018 and

  2019 containing no transactional information, 2018-2020 “trial balance” reports,

  and a 3-line “profit and loss” statement. HomeSource placed the financial documents

  and data at issue through its exorbitant $46 million damages and lost customer

  claims.

        HomeSource proffers several excuses for its dearth of documents, none of

  which have merit. First, HomeSource claims that it is a “start up” company, not a

  “Fortune 500 company,” so it does not have “sophisticated financial documents.”

  Opp., at p. 8. But HomeSource has operated for over 15 years and, even if it were

  “unsophisticated,” it still has bank transaction records and tax returns.

        HomeSource also argues it only needed to produce documents it has and not

  create documents for Paragraph 2 of the Second Order. Opp., at p. 8. While it is true

  that HomeSource need not “create” documents, HomeSource mischaracterizes

  gathering documents as creating. For instance, it has produced no documents with

  transactional information (such as bank transaction statements) or proof of payments

  from the customers it claims it lost. Sure, those statements may need to be

  downloaded from HomeSource’s bank account or requested from its third-party

  vendors. But those documents are within its possession, custody or control, and are



  5
   It does not deny not producing its 2017, 2018 and 2020 tax returns, and the partial
  2020 tax return it produced relates to 563 Systems, LLC, not HomeSource.
                                            5
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 9 of 19 PageID: 5039




  not “created,” just downloaded. Indeed, Paragraph 2 ordered HomeSource to

  produce not some but “all document and records” it has. Second Order, ECF No.

  264 ¶ 2 (emphasis added).6

        HomeSource further has not produced its 2017, 2018 or 2020 (or complete

  2019) tax returns, and does not deny it possesses or has them in its custody or control.

        Second, HomeSource has produced no financials from 2016 or 2017. Despite

  the Court’s mandate for HomeSource to produce “all documents” related to

  damages, HomeSource refuses, now arguing that it does not think they are relevant.

  As the damages expert explains, financial data from 2016 and 2017 is necessary for

  a “common damages methodology—the before-and-after approach—to assess

  whether the alleged conduct had an effect…on HomeSource’s business and

  finances.” Malkiewicz Decl., ECF No. 274-20 ¶ 20.

        These financial documents were put in-issue by HomeSource’s exorbitant

  lost-profits claims. Motion, at pp. 11-18. And the Court compelled HomeSource to

  produce them in response to Document Request No. 24, which requested “[a]ll

  documents relating to the revenue of HomeSource from January 1, 2016 to date….”

  Ex. 1, at Req. No. 24. HomeSource does not allege, and Judge Robreno did not




  6
    On the other hand, if HomeSource claims not having financial documents showing
  its credit and debit transactions, general ledgers, trial balances or tax related
  information, that simply would not pass the smell test.
                                             6
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 10 of 19 PageID: 5040




  impose, any time limits on the scope of the financial documents from Paragraph 2.

        Third, HomeSource’s claim it produced profit and loss statements is incorrect.

  Opp., at p. 8. HomeSource produced a 3-line document created in August 2020 that

  was modified by its attorney, Eric Clendening.7 The 3-line document is not a “profit-

  loss statement” as it: (1) does not show any financials details; (2) was modified by

  attorneys; (3) was made for litigation purposes, and after the suit began; (4) was not

  a record as kept in the ordinary course of business; and, (5) provides no details about

  HomeSource’s income sources, expenses or any other basic information. Nor can

  these numbers, or how HomeSource reached them, be assessed.8 HomeSource’s

  failure to produce its profit-and-loss statements and other financial information

  flouts the Orders.

        Because of HomeSource’s $46 million damages claim and its failure to

  comply with the Orders and produce key financial information, it should be barred

  from using its incomplete production to support its damages claim.




  7
   The “info” page of the 3-line document (“HomeSource 15114”) shows its August
  2020 creation, and modification by HomeSource’s attorney, Eric Clendening:


  8
    HomeSource also claims that it has other businesses unrelated to RWS’s business,
  so its 3-line document is further unhelpful as it does not delineate among them, and
  thereby hides what effect the Newsletter may have caused, rather than fluctuations
  in its other businesses.
                                            7
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 11 of 19 PageID: 5041




               2.    HomeSource Has Not Provided RWS’s Expert Access to the
                     Mirror Image.
        HomeSource falsely claims it provided RWS’s expert with “access” to the

  mirror image. That is directly contradicted by correspondence HomeSource omitted

  from its Opposition. See, e.g., Ex. 14; see also Ex. 1 to the Declaration of Dominique

  J. Carroll, Esq. submitted herewith. RWS has sought its expert’s review of the mirror

  image countless times recently and over the past 2+ years, and still seeks it today.

  HomeSource refuses access. HomeSource should either (1) provide access to RWS’s

  expert, or (2) be precluded from using evidence from its database against RWS.

        HomeSource placed the mirror image of its database at issue through its many

  still-pending cyber-related and other allegations that it asserts against RWS.9 For

  instance, HomeSource’s SAC still (baselessly) asserts that RWS: (1) “designed and

  deployed software…to monitor and download information from HomeSource’s

  websites,” (2) “conspir[ed] to hack and/or promot[ed] the hacking of HomeSource’s

  websites,” and (3) “logged into HomeSource’s websites and obtained HomeSource’s

  proprietary information without authorization.”10 ECF No. 164 ¶¶ 76-77, 79-82 &



  9
    The mirror image also needs to be reviewed for HomeSource’s lost customer-
  contracts, which it claims also reside on its database. That is further discussed in
  Section II(B)(3) below.
  10
    HomeSource only produced screenshots of select searches it performed allegedly
  on its database and claims those support its cyber-related claims. But it blocked RWS
  from reviewing the mirror image to assess these claims. In view of HomeSource’s
  refusal, RWS offered to forgo reviewing the mirror image if HomeSource withdrew
                                            8
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 12 of 19 PageID: 5042




  121. These allegations can be proved or rebutted by reviewing the mirror image of

  its database, which ostensibly has (or doesn’t have) the purported evidence. RWS is

  entitled to review the evidence asserted against it.

        To help reach a compromise for its cyber-expert to review the mirror image,

  RWS explained the access and permissions its expert needed for the review.11 Ex.

  14, at p. 1. RWS also offered to have HomeSource’s expert observe the review in

  real-time.   Despite   these   concessions,    HomeSource’s     counsel    responded

  “ABSOLUTELY NOT.” Ex. 15.

        To be sure, the Orders do not limit the expert’s review. Just the opposite. The

  Orders state: “HomeSource shall make the mirror image of the database available to

  Defendant’s expert.” ECF Nos. 129, 264.12




  its cyber-related allegations. While HomeSource offered to drop its CFAA claim, it
  refused to drop the other cyber-allegations. HomeSource is using the mirror image
  as a sword and a shield.
  11
     The Court should disregard any argument that RWS’s expert need not review the
  structure and organization of the mirror image before preparing a search protocol
  because she previously prepared a search protocol without viewing the mirror image.
  RWS’s expert prepared the search protocol “blindly” as an accommodation when
  HomeSource refused to allow her access to the mirror image. Now that the Court
  has ordered HomeSource to provide RWS’s expert access to the mirror image,
  RWS’s expert should have a chance to view the structure and organization of the
  database to prepare the necessary, tailored search protocol.
  12
     The Orders require only that the experts confer about the search protocol, and that
  RWS provide HomeSource with the search protocol. Id. The experts had conferred
  many times, and RWS provided a protocol, which HomeSource even produced as
  its Exhibit K.
                                             9
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 13 of 19 PageID: 5043




        Yet HomeSource seeks to restrict the expert’s search using misdirection and

  red herrings. It conflates the mirror image (i.e., a copy) with its actual database and

  implies that RWS only wants to review it for a nefarious purpose. It also takes Judge

  Williams out-of-context and misstates the Orders.

        First, RWS’s expert seeks to review a copy (i.e., the “mirror image”) of the

  database, not the database itself. Thus, no information from HomeSource’s database

  could be compromised, and its information would nevertheless be stale from the 2

  years’ prior when it was ostensibly preserved. And HomeSource’s insinuations of

  nefarious intent (see Opp., p. 13) are without basis and not well taken.

        Second, HomeSource repeatedly takes Magistrate Judge Williams’ “willy-

  nilly” comment out of context. While discussing RWS’s expert’s search, Judge

  Williams at first commented that RWS share the search protocol with HomeSource

  “before it’s run.” Oct. 7, 2019 Disc. Conf. Tr., at 117:22-25. Judge Williams then

  said RWS’s expert can run the search she pleases. Id., at 119:16-25 (Mag. Judge

  Williams: “I’ve got to allow this expert to run the search that—that she believes is

  the proper search to determine whether or not RWS did whatever it did on your

  website”).13 In any event, HomeSource conceded it received RWS’s expert’s




  13
    The excerpts HomeSource quoted from the October 2019 hearing occurred before
  Magistrate Judge Williams made the above statements. These later comments trump
  her earlier preliminary comments.

                                            10
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 14 of 19 PageID: 5044




  protocol and even attached it to its brief (Opp. at Ex. K), but HomeSource provided

  no comments or edits to it. It still refused RWS’s expert access.

          Third, the Orders do not limit the scope of RWS’s expert’s searches of the

  mirror image. See generally ECF Nos. 129 & 264. And while Magistrate Judge

  Williams at first reflected on whether to limit RWS’s expert’s search to the search

  HomeSource’s expert performed, she reversed course, stating RWS’s expert could

  run her own searches:

          THE COURT: …[W]hat is the role of the expert? …. Not only to say
          the search that you ran was wrong, but that a proper search would have
          done this, and had a proper search been done, these are the results that
          would have been had…. And so I’ve got to allow this expert to run
          the search that—that she believes is the proper search to determine
          whether or not RWS did whatever it did on your website. Right?
  Oct. 7, 2019 Disc. Conf. Tr., at 119:16-25 (emphasis added).14

          The mirror image is the “best evidence” of the alleged cyber-related conduct

  that HomeSource, not RWS, has placed at issue. Yet HomeSource has produced only

  screenshots of its searches, while refusing to permit RWS to inspect it. HomeSource

  cannot only rely on its selected screenshots to prove their allegations—particularly


  14
       She continued:
          I’m not an expert. You articulate why their expert does what they do.
          You articulate it. I’m gonna put my expert on the stand and he’s going
          to testify about this is what he did. Rebuttal expert, yeah, this is what
          he did. This is what he should have done. That’s what rebuttal
          expert—that’s the whole point of having experts.
  Oct. 7, 2019 Disc. Conf. Tr., 120:10-15 (emphasis added).

                                             11
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 15 of 19 PageID: 5045




  where the original exists. Fed. R. Evid. 1002 (original “required in order to prove its

  content”). By blocking access to the mirror image, HomeSource is withholding the

  “best evidence” and obstructing RWS’s ability to prepare an adequate defense.15

           The repeated roadblocks HomeSource has thrown up for RWS’s expert

  amounts to obstructing access to the mirror image in violation of both Orders. Thus,

  HomeSource should either (1) not be able to use evidence from its database against

  RWS, or (2) provide access to RWS’s expert and pay its fees.

                 3.    HomeSource Has Not Produced Its Lost Client-Contracts.
           HomeSource also falsely states it has produced the customer contracts for

  each customer it purportedly lost because of RWS’s alleged conduct. HomeSource

  previously produced wholly-redacted (except for a date) screenshots that it purported

  were its alleged lost-customer contracts.

           But following RWS’s receipt of nine16 unredacted documents, it became clear

  the documents were not HomeSource’s “lost-customer contracts.”17 The now-




  15
    HomeSource does not dispute RWS’s expert’s review of the mirror image will not
  disrupt HomeSource’s business or damage HomeSource’s database since the mirror
  image is a copy, not the actual database. Nor does HomeSource dispute that there
  are no confidentiality concerns because the mirror image is “frozen in time” and
  does not contain current data. RWS’s expert’s has further reviewed and signed the
  Confidentiality Order entered in this case.
  16
   Despite several requests, HomeSource produced the tenth document only after
  RWS filed its Motion.
  17
       Many of these alleged “lost customer contracts” postdate the Newsletter and were
                                              12
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 16 of 19 PageID: 5046




  unredacted documents showed that HomeSource’s “customer contracts” actually sit

  on its database—the same database HomeSource refuses to allow RWS’s expert to

  inspect. While HomeSource claims these screenshots are proof of its customers’

  acceptances of online click-through agreements (Opp., at p. 5), they are not the actual

  contracts, verifiable, or testable without the actual access.

        HomeSource argues RWS should just accept that the fields in the screenshots

  represent what HomeSource says they do. HomeSource claims the screenshots show

  the date on which each customer hit “accept” on its terms and conditions. It describes

  the other alphanumeric fields as internal coding and “gibberish.”18 But while it

  describes this internal coding as “gibberish” on the one hand, on the other hand it

  admits the alphanumeric codes are linked to specific clients and can be used to locate

  the actual acceptances in the database. See Opp., at pp. 5-6. But again, it won’t permit

  RWS’s expert to verify or review that database or those purported “acceptances.”

        Because HomeSource has blocked access to the mirror image, it should be

  unable to use the information from its database against RWS.



  not entered into before, or lost because of, the Newsletter.
  18
     HomeSource’s lengthy dissertation on how the disclosure of the remaining fields
  shown on the screenshots could expose HomeSource to other hacking is yet another
  attack on the credibility of RWS’s counsel and expert. The documents are marked
  Attorney’s Eyes Only and thus cannot be shown to RWS business personnel. Only
  outside counsel and experts, who are bound under the Confidentiality Order, can
  review these materials. HomeSource’s unfounded attacks are not a sufficient basis
  to withhold production of documents and information.
                                            13
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 17 of 19 PageID: 5047




               4.    HomeSource Continues To Withhold Financials Between The
                     White Family and Its Companies.
        While on the one hand HomeSource claims it fully complied with Paragraph

  3 of Judge Robreno’s Order, it concedes it has not revealed all payments to the White

  family, and it omits ordered information. HomeSource claims that because it used a

  third-party processor to make payments to the White Family, it did not pay them

  directly so it is not required to reveal those payments. That is an end-around and

  playing games with the Order’s language.

        HomeSource placed payments between the White family and its businesses at

  issue when it alleged RWS misled the public about the relationships between the

  White family and these entities. HomeSource now balks at identifying the

  transactions between them, despite it being ordered to.

        HomeSource does not dispute it failed to produce documents relating to the

  financial transactions it did identify. Instead, HomeSource claims it need not

  produce such documents because it claims they are irrelevant. It argues it need not

  provide any information about payments made to James and Greg White as it claims

  they were just salary payments. Opp., at p. 10. The Second Order is not so limited,

  and Judge Robreno did not exclude salary payments from his ruling on production.

  HomeSource’s selected cites from the hearing do not reflect Judge Robreno’s

  directives and orders. Rather, the Court ordered HomeSource to “produce all

  documents showing financial transfers”; not only the documents HomeSource

                                           14
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 18 of 19 PageID: 5048




  deems relevant. HomeSource violated the Orders in failing to produce them.

         HomeSource also tries to avoid disclosing financial payments to the White

  family by claiming that it used a third-party to make the payments, so did not pay

  them directly. Just because HomeSource uses a payment service to pay members of

  the White Family does not render the information outside the scope of the Second

  Order or absolve it of its duty to produce “all documents” related to payments to the

  Whites. If HomeSource paid the Whites or their companies through a service, that

  information is still in HomeSource’s possession, custody and control.

         Judge Robreno further ordered HomeSource to prepare an affidavit stating

  where it looked for responsive documents. Mar. 5, 2021 Hearing Tr., at 27:3-9.

  HomeSource did not provide this information.

  III.   CONCLUSION
         For these reasons, and the reasons in RWS’s Motion, RWS respectfully

  requests that the Court grant RWS’s Motion and order the relief requested.

  //

  //

  //

  //

  //

  //


                                           15
Case 1:18-cv-11970-ECR-AMD Document 279 Filed 06/02/21 Page 19 of 19 PageID: 5049




  Dated: June 2, 2021                Respectfully submitted,

                                     FOX ROTHSCHILD LLP

                                     /s/ Dominique J. Carroll
                                     Dominique J. Carroll
                                     997 Lennox Drive
                                     Lawrenceville, NJ 08648
                                     Tel: (609) 896-3600
                                     Fax: (609) 896-1469
                                     djcarroll@foxrothschild.com

                                     Melissa E. Scott
                                     747 Constitution Drive, Suite 100
                                     P.O. Box 673
                                     Exton, PA 19341
                                     Tel: (610) 458-7500
                                     Fax: (610) 458-7337
                                     mscott@foxrothschild.com

                                     Adam Wolek (pro hac vice)
                                     321 N. Clark Street, Suite 1600
                                     Chicago, IL 60654
                                     Tel: (312) 517-9299
                                     Fax: (312) 517-9201
                                     awolek@foxrothschild.com

                                     Attorneys for Defendants
                                     Retailer Web Services, LLC and
                                     Retailer Web Services II, LLC




                                       16
